DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Drawings are considered appropriate for showing:  1 - the physical structure of the magnetic recording medium such as (1a) - the non-magnetic support, the non-magnetic layer, the magnetic layer, the back coating layer;  and (1b) – the magnetic recording medium taking the form of a magnetic tape, the magnetic tape being incorporated into a tape cartridge, the tape cartridge being utilized in conjunction with a magnetic recording and reproducing apparatus, and a plurality of tape cartridges including the magnetic recording medium being utilized;  2 – features showing one or more literal or representative figure(s) showing an image of an example of a surface of a magnetic layer by a scanning electron microscope demonstrating the claimed number distributions A and B must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 17155777, wherein a Notice of Allowance was mailed on 10/8/21. 
The claims at issue are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17155777, which recites, inter alia, overlapping ranges with the claimed invention on the number of bright and dark areas in the respective number distribution A and number distribution B.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
It is noted that once Application number 17/155,777 passes to issue, this rejection will no longer be provisional.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 17155536 
The claims at issue are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17155536, which recites, inter alia, overlapping ranges with the claimed invention on the number of bright and dark areas in the respective number distribution A and number distribution B.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-15 of copending Application No. 17155540. 
The claims at issue are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17155540.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim 1 of each of the two application are the same except that the various ranges for the numbers of bright regions and the number of dark regions at the different circle diameters.  Every corresponding range pair between the two applications either has substantial overlap or share an end point with the exception of the 3rd bright region limitation which has a range of 3000-7000 for the present application and 100-1000 for the ‘540’ application.  It would 
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 17155738. 
The claims at issue are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17155738.
Although the claims at issue are not identical, they are not patentably distinct from each other because: claim 1 of each of the two application are the same except that the various ranges for the numbers of bright regions and the number of dark regions at the different circle diameters.  Every corresponding range pair between the two applications either has substantial overlap or share an end point with the exception of the 3rd bright region limitation which has a range of 3000-7000 for the present application and 100-1000 for the ‘738’ application.  It would have been obvious to have the two applications have all the corresponding range pairs that 
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of copending Application No. 17333019. 
The claims at issue are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17333019, which recites, inter alia, overlapping ranges with the claimed invention on the number of bright and dark areas in the respective number distribution A and number distribution B.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of copending Application No. 17490008. 
The claims at issue are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in copending Application No. 17490008, which recites, inter alia, overlapping ranges with the claimed invention on the number of bright and dark areas in the respective number distribution A and number distribution B.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Linda Chau
/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785